PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rule 1-102(A)(4) of the Code of Professional Responsibility. We approve the Petition, and hereby reprimand Respondent, Robert M. Goldsmith, for these violations. The publication of this opinion in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $191.25 are hereby taxed against the Respondent, payable within 90 days of the Court’s opinion.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.